DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Publication CN107017996 A to Jiang (hereinafter "Jiang", included in IDS provided by Applicant) in view of U.S. Patent Application Publication 2017/0220842 A1 to Thompson (hereinafter "Thompson").
Claim 1, Jiang teaches a display module, comprising: a display panel and a control circuit; wherein the control circuit is configured to control a target region on the display panel to display a target image, the target region comprising a fingerprint collection region (Figs. 2A-5; Para. 59-89 of Jiang; display panel includes an array substrate, a color filter substrate, and a liquid crystal layer 8… in the manner shown in FIG. 3B, a rectangular frame is used to designate the fingerprint response area, and the words "fingerprint response area" are displayed in the fingerprint response area. In another example, the image may be used to prompt the location of the fingerprint sensor as the image is more visual. As shown in the second and third modes in FIG. 3B, the display area of ​​the image on the screen is the fingerprint response area, so as to implement the position of using the image to prompt the fingerprint sensor. The second way is to use the finger to click the image to indicate the position of the fingerprint sensor. In the third mode, the fingerprint image is used to indicate the position of the fingerprint sensor, which is intuitive. The user can directly touch the area where the fingerprint image resides
Para. 110-130 of Jiang; device 500 may include one or more of the following components: a processing component 502, a memory 504, a power component 506, a multimedia component 508, an audio component 510, an input / output interface 512, a sensor component 514).
Jiang does not explicitly disclose displaying a target image when the display panel is in an off-screen state.
However, Thompson teaches displaying visual indication when a display panel is in an off-screen state (Figs. 4-6; Para. 59-64 of Thompson; Having an alternate low-power illumination source can provide a visual indication to the user of the location of the fingerprint sensor when the display is off… During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include displaying a target image when the display panel is in an off-screen state using the teachings of Thompson in order to modify the display module taught by Jiang. The motivation to combine these analogous arts would have been to integrate fingerprint sensors with touch screen sensors in the active area of a display (Para. 161 of Thompson).

Regarding Claim 2, the combination of Jiang and Thompson teaches that the control circuit comprises a processing subcircuit and an integrated circuit (IC); wherein the processing subcircuit is configured to generate a control signal according to the target image, and send the control signal to the IC; and the IC is configured to light pixels in the target region according to the control signal, to display the target image (Fig. 1; Para. 49-54 of Thompson; processing system 104 may be dedicated to implementing the input device 100, or may perform other functions, such as operating display screens, driving haptic actuators, etc.
Figs. 4-6; Para. 59-64 of Thompson; During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination).

Regarding Claim 3, the combination of Jiang and Thompson teaches that the target image is a ripple-like pattern, ripples in the ripple-like pattern being scroll displayed according to rules (Figs. 3B-3C of Jiang; fingerprint image).

Regarding Claim 4, the combination of Jiang and Thompson teaches that each of the pixels that are lit in the target region has the same display duration and brightness (Figs. 4-6; Para. 59-64 of Thompson; During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination… power consumption of the illumination element 506 can be reduced by dimming the illumination device (by, for instance, lowering the drive current and/or lowering the drive duty-cycle) or by "throbbing" the illumination device (turning it on for a period of time, and then off for a period of time and repeating)).

Regarding Claim 5, the combination of Jiang and Thompson teaches that the ripples in the ripple-like pattern are fingerprints (Figs. 3B-3C of Jiang; fingerprint image).

Claim 6, the combination of Jiang and Thompson teaches that the target image comprises a plurality of sequentially arranged pictures, the plurality of sequentially arranged pictures being cyclically displayed on the target region (Figs. 4-6; Para. 59-64 of Thompson; During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination… power consumption of the illumination element 506 can be reduced by dimming the illumination device (by, for instance, lowering the drive current and/or lowering the drive duty-cycle) or by "throbbing" the illumination device (turning it on for a period of time, and then off for a period of time and repeating)
NOTE – Having the target image comprise a plurality of sequentially arranged pictures, the plurality of sequentially arranged pictures being cyclically displayed on the target region would only require routine skill for a person of ordinary skill in the art based on the combination of Jiang and Thompson. Therefore, one of ordinary skill in the art would have pursued having the target image comprise a plurality of sequentially arranged pictures, the plurality of sequentially arranged pictures being cyclically displayed on the target region with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device to accurately enroll and/or match a fingerprint image).

Claim 7, Jiang teaches a display method of a display module, the display module comprising a display panel and a control circuit, and the method comprising: controlling, by the control circuit, a display region on the display panel to display a target image, wherein the target region comprises a fingerprint collection region (Figs. 2A-5; Para. 59-89 of Jiang; display panel includes an array substrate, a color filter substrate, and a liquid crystal layer 8… in the manner shown in FIG. 3B, a rectangular frame is used to designate the fingerprint response area, and the words "fingerprint response area" are displayed in the fingerprint response area. In another example, the image may be used to prompt the location of the fingerprint sensor as the image is more visual. As shown in the second and third modes in FIG. 3B, the display area of ​​the image on the screen is the fingerprint response area, so as to implement the position of using the image to prompt the fingerprint sensor. The second way is to use the finger to click the image to indicate the position of the fingerprint sensor. In the third mode, the fingerprint image is used to indicate the position of the fingerprint sensor, which is intuitive. The user can directly touch the area where the fingerprint image resides
Para. 110-130 of Jiang; device 500 may include one or more of the following components: a processing component 502, a memory 504, a power component 506, a multimedia component 508, an audio component 510, an input / output interface 512, a sensor component 514).
Jiang does not explicitly disclose upon receiving a turn-off screen instruction, controlling, by the control circuit, a display region on the display panel, and the turn-off screen instruction indicates that the display panel enters a screen-off state.
Thompson teaches upon receiving a turn-off screen instruction, controlling, a display region on a display panel, and the turn-off screen instruction indicates that the display panel enters a screen-off state (Figs. 4-6; Claims 29-30; Para. 59-64 of Thompson; Having an alternate low-power illumination source can provide a visual indication to the user of the location of the fingerprint sensor when the display is off… During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include upon receiving a turn-off screen instruction, controlling, by the control circuit, a display region on the display panel, and the turn-off screen instruction indicates that the display panel enters a screen-off state using the teachings of Thompson in order to modify the display module taught by Jiang. The motivation to combine these analogous arts would have been to integrate fingerprint sensors with touch screen sensors in the active area of a display (Para. 161 of Thompson).

Regarding Claim 8, the combination of Jiang and Thompson teaches that the control circuit comprises a processing subcircuit and an integrated circuit (IC), and the controlling, by the control circuit, a display region on the display panel to display a target image comprises: generating, by the processing subcircuit, a control signal according to the target image, and sending the control signal to the IC; and lighting, by the IC, pixels in the target region according (Fig. 1; Para. 49-54 of Thompson; processing system 104 may be dedicated to implementing the input device 100, or may perform other functions, such as operating display screens, driving haptic actuators, etc.
Figs. 4-6; Para. 59-64 of Thompson; During sleep, this illumination device can be driven by a touch controller or fingerprint IC/controller… illumination could be provided at low power by just activating selected pixels of the OLED display in the fingerprint sensor area. Furthermore, only a subset of sub-pixels, such as green, could be used to provide the low-power illumination).

Regarding Claim 8, the combination of Jiang and Thompson teaches that upon receiving a turn-on screen instruction, controlling, by the control circuit, the display panel to display to an image to be displayed, wherein the turn-on screen instruction indicates that the display panel enters a screen-on state (Fig. 3F; Para. 89 of Jiang; user can unlock the screen by means of fingerprinting. The user can activate the fingerprint identification module by sliding upwards and display a fingerprint image on the screen for reminding the fingerprint response area and verification reminding information for prompting the user for fingerprint verification, and the fingerprint image is displayed in the fingerprint response area, and the verification reminder The information is displayed in the vicinity of the fingerprint response area).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


None of the references, either singularly or in combination, teach or fairly suggest a terminal, comprising an optical fingerprint sensor and a display module; wherein the display module comprises: a display panel and a control circuit; wherein the control circuit is configured to control a target region on the display panel to display a target image when the display panel is in an off-screen state, the target region comprising a fingerprint collection region; the display module further comprises a protective film layer, the optical fingerprint sensor is arranged in an aperture of the protective film layer, the optical fingerprint sensor is electrically connected to the processing subcircuit of the display module, and a front projection of the aperture on the display panel coincides with the fingerprint collection region; the optical fingerprint sensor is configured to detect an optical signal reflected by a pattern of the fingerprint, and generate a current signal according to the optical signal, wherein the optical signal is formed after light emitted by the target image is reflected by the pattern of the fingerprint; the processing subcircuit is configured to acquire the current signal; and the processing subcircuit is further configured to identify the pattern of the fingerprint according to the current signal.

Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the method according to claim 8, wherein the target image is a ripple-like pattern; and the lighting, by the IC, pixels in the target region according to the control signal comprises: periodically lighting, by the IC, n columns of specified pixels in the target region according to a first brightness value, such that the ripples in the ripple-like pattern are scroll displayed according to the rules, n≥1, n being a positive integer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622